Citation Nr: 0727707	
Decision Date: 09/04/07    Archive Date: 09/14/07

DOCKET NO.  05-13 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a chronic throat 
disability.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to an increased rating for patellofemoral 
syndrome of the left knee, currently assigned a 10 percent 
evaluation.

4.  Entitlement to an increased rating for patellofemoral 
syndrome of the right knee, currently assigned a 10 percent 
evaluation.

5.  Entitlement to an increased (compensable) evaluation for 
keloid scars of the left arm.

6.  Entitlement to an increased (compensable) evaluation for 
residuals of a stress fracture of the left foot.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from November 1990 to June 
1991, and from November 2001 to September 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from regional office (RO) rating decisions 
of March 2002 (which denied service connection for a throat 
disability, and increased ratings for patellofemoral syndrome 
of both knees and keloids of the left arm) and May 2004 
(which denied service connection for hearing loss and a 
compensable rating for stress fracture of the left foot).  In 
April 2007, the veteran appeared at a hearing held at the RO 
before the undersigned (i.e., Travel Board hearing).

At her hearing, the veteran raised issues of entitlement to a 
compensable rating for an eye disability (conjunctivitis) and 
service connection for a generalized skin disability, 
separate from the keloids.  However, later that month, in an 
April 2007 rating decision, the RO granted a 10 percent 
rating for conjunctivitis; therefore, that issue is 
considered resolved unless the veteran timely appeals the 
issue.  A claim for service connection for a skin condition 
was denied in a September 2005 rating decision, and the 
veteran did not appeal that decision within one year of the 
September 2005 notification to her of the denial; 
accordingly, that decision is final.  38 U.S.C.A. § 7104.  
The issue of whether new and material evidence has been 
received to reopen a claim for service connection for a skin 
disability, denied by the RO in an unappealed rating decision 
of September 2005, is REFERRED to the RO for appropriate 
action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that additional assistance is required to 
comply with the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).  

Between the time of the veteran's October 2001 claim 
encompassing the majority of the issues on appeal and the 
March 2002 rating decision denying those issues, the veteran 
was recalled to active duty and deployed to Bahrain, in 
Southwest Asia, her second tour of duty in the Persian Gulf.  
She has not had a VA examination with respect to her service-
connected bilateral knee disabilities since she was 
discharged from this second period of service in September 
2003, although VA treatment records show that she was seen 
for painful knees in April 2004, claiming she had injured the 
knees during this period of active duty, and a diagnosis of 
chondromalacia patella was noted in August 2004.  Under these 
circumstances, a VA examination is warranted.  

With respect to her service-connected keloid scars of the 
left arm, this claim was denied on the basis that the veteran 
failed to report, without good cause, for a VA examination 
scheduled in January 2002.  However, a review of the service 
medical records discloses that in January 2002, the veteran 
had already been recalled to active duty and deployed to 
Bahrain, where she was located at that time.  It is difficult 
to conceive of a better cause for failing to report for a 
examination, and, hence, good cause having been shown, she 
must be scheduled for a dermatology examination.  In this 
regard, evidence dated in March 2001 and earlier, as well as 
her hearing testimony, suggests that she may have tender, 
painful scars.  

With respect to residuals of a stress fracture of the left 
foot, the veteran complains of pain with walking and standing 
for long periods of time, such as is required in her 
employment as a schoolteacher.  VA examinations pertaining to 
this disability were conducted in August 2002 and April 2004; 
neither of these examinations had the claims file for review.  
The August 2002 VA examination noted "new" complaints 
pertaining to the left foot, and the diagnoses were resolved 
stress fracture of the left foot, with other symptoms 
including decreased sensation of the left great toe and 
metatarsalgia, which did not "seem to be related" to the 
prior resolved stress fracture.  However, at the time of this 
examination, she was actually on active duty.  Therefore, the 
issue of service connection, on a direct basis, for these 
"new" symptoms is raised.  The VA examination in April 2004 
resulted in a diagnosis of "left metatarsalgia with well 
healed fracture."  From this examination, it appears that 
the "new" symptoms continued, and the diagnosis, phrased as 
it is, does not rule out a connection between the 
metatarsalgia and the fracture.  Thus, the issues are 
inextricably intertwined.  See Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991) (two issues are "inextricably 
intertwined" when they are so closely tied together that a 
final Board decision cannot be rendered unless both issues 
have been considered).  

As to the service connection issues, a VA medical examination 
is required when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, (2) evidence establishing that an event, injury, 
or disease occurred in service, or establishing certain 
diseases manifesting during an applicable presumptive period 
for which the claimant qualifies, and (3) an indication that 
the disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) there is 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2), 
38 C.F.R. § 3.159(c)(4)(i).  

The evidence of record discloses a long history of recurrent 
sore throats.  The veteran testified at her hearing that the 
condition began with her first tour of duty in the Persian 
Gulf, and worsened during her most recent tour.  During this 
latter period, chronic pharyngitis was noted, and she 
underwent a tonsillectomy in July 2003 in the hopes of 
alleviating her symptoms.  However, on a VA examination in 
April 2004, the veteran said that although her symptoms 
improved after the tonsillectomy, she still had constant 
pharyngeal pain.  She had constant throat clearing, also 
noted in 2001.  She also complained of dysphagia.  On 
examination, she had considerable postnasal drainage, and 
some edema and erythema in the arytenoids and interarytenoid 
spaces.  The pertinent diagnoses were chronic pharyngeal pain 
and dysphagia.  However, the claims file was not available 
for review, and the examiner expressed no opinion as to a 
nexus to service.  Moreover, the symptom-based diagnoses, 
together with the veteran's contentions regarding her Persian 
Gulf service, raise the issue of an undiagnosed illness, as 
defined in 38 C.F.R. § 3.317 (2006).  However, a separate 
theory of entitlement is not a new claim, and must be 
addressed as part of the current claim.  See Bingham v. 
Principi, 18 Vet. App. 470 (2004) aff'd sub nom. Bingham v. 
Nicholson, 421 F.3d 1346 (Fed. Cir. 2005); Ashford v. Brown, 
10 Vet. App. 120 (1997); see also Schroeder v. West, 212 F.3d 
1265, 1271 (Fed. Cir. 2000) (VA's duty to assist a claimant 
with the development of evidence extends to all applicable 
theories of a claim).  

As to hearing loss, the veteran contends that since her 
discharge from active duty, she has noticed difficulty 
hearing, such as when teaching in front of a classroom.  
Impaired hearing will be considered a disability for VA 
purposes when the thresholds for any of the frequencies of 
500, 1000, 2000, 3000 and 4000 Hertz are 40 decibels or more; 
the thresholds for at least three of these frequencies are 26 
decibels; or speech recognition scores using the Maryland CNC 
Test are less than 94 percent.  38 C.F.R. § 3.385 (2006).  
Service connection for hearing loss may be granted where 
there is credible evidence of acoustic trauma due to noise 
exposure in service, post-service audiometric findings 
meeting regulatory requirements for hearing loss disability 
for VA purposes, and a medically sound basis upon which to 
attribute the post-service findings to the injury in service, 
as opposed to intercurrent causes.  Hensley v. Brown, 5 Vet. 
App. 155, 159 (1993).  She contends that she had noise 
exposure during service, and that she has noticed a decline 
in her ability to hear since then, and there is no medical 
evidence showing that her hearing is normal, for VA purposes.  
Thus, she must be afforded an examination as to this issue as 
well.  

Accordingly, the case is REMANDED for the following action:

1.  Provide to the veteran all 
notification action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), with respect to the issues of (1) 
service connection for an undiagnosed 
throat disability, based on her two tours 
of duty in the Persian Gulf, and (2) 
service connection for a left foot 
disability, separate from the residuals of 
a stress fracture.  The notice should also 
ask the veteran to provide VA with copies 
of any evidence relevant to these claims 
that she has in her possession, and should 
provide information as to effective dates 
and assigned ratings.  

2.  Schedule the veteran for an 
appropriate VA orthopedic examination to 
determine the current manifestations and 
severity of her service-connected 
bilateral knee disabilities.  The entire 
claims folder and a copy of this REMAND 
must made available to the examiner prior 
to the examination.  The examination 
should include range of motion studies, 
and commentary as to the presence and 
extent of any functional loss due to 
painful motion, weakened movement, excess 
fatigability, and/or incoordination.  To 
the extent possible, the examiner should 
express any functional loss in terms of 
additional degrees of limited motion.  In 
addition, the presence (and severity) of 
effusion or episodes of "locking" should 
be reported.  The presence (and severity) 
or absence of instability and/or 
subluxation should be reported.  Any 
indicated studies should be obtained, and 
the results reviewed, prior to the final 
opinion.  All findings should be reported 
in detail, and the examiner should provide 
a rationale for all conclusions reached.  

3.  Schedule the veteran for appropriate VA 
podiatry examination of her feet to determine 
(1) current manifestations of service-
connected residuals of stress fracture of the 
left foot, and (2) whether she has additional 
foot disability which is part of or secondary 
to the service-connected stress fracture, or 
which had its onset in service, especially 
during her second period of active duty from 
November 2001 to September 2003.  The entire 
claims folder and a copy of this REMAND must 
made available to the examiner prior to the 
examination.  All findings should be reported 
in detail, and the examiner should provide a 
rationale for all conclusions reached.  As to 
part (2) of the examination, it would be 
helpful if the examiner would use the 
following language in his or her opinion, as 
may be appropriate: "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning likelihood 
of at least 50%), or "less likely than not" 
or "unlikely" (meaning that there is less 
than 50% likelihood).

4.  Schedule the veteran for an appropriate 
VA audiology examination to determine whether 
she currently has a hearing loss disability 
and, if so, whether the hearing loss had its 
onset while the veteran was on active duty 
from November 1990 to June 1991, or from 
November 2001 to September 2003.  The 
examiner should also express an opinion as to 
the likelihood that hearing loss, if present, 
was due to any events which occurred in 
service, such as noise exposure.  The entire 
claims folder and a copy of this REMAND must 
made available to the examiner prior to the 
examination.

A complete rationale for all opinions 
expressed should be provided.  It would be 
helpful if the examiner would use the 
following language in his or her opinion, as 
may be appropriate: "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning likelihood 
of at least 50%), or "less likely than not" 
or "unlikely" (meaning that there is less 
than 50% likelihood).

The term "at least as likely as not" does not 
mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  

5.  Schedule the veteran for a VA ear, 
nose and throat examination to determine 
whether she has a current chronic throat 
disability that may be attributed to a 
known clinical diagnosis.  If so, the 
examiner should express an opinion as to 
whether such diagnosed chronic throat 
disability had its onset during either of 
her periods of service (November 1990 to 
June 1991, and November 2001 to September 
2003).

If a diagnosed illness is not present, the 
examiner should determine whether the 
veteran has objective indications of a 
chronic throat disability that by history, 
physical examination, and laboratory tests 
cannot be attributed to any known clinical 
diagnosis.  For this purpose, a "chronic 
disability" is defined as a disability 
that has existed for six months or more, 
including a disability that exhibits 
intermittent episodes of improvement and 
worsening over a six-month period, as 
measured from the earliest date on which 
the signs or symptoms of the disability 
first became manifest.  

The entire claims folder and a copy of 
this REMAND must be made available the 
physician.  Any indicated tests should be 
conducted, and the results reviewed prior 
to the final opinion.  The complete 
rationale for all opinions expressed 
should be provided.

In would be helpful if the physician would 
use the following language in his or her 
opinion, as may be appropriate:  "more 
likely than not" (meaning likelihood 
greater than 50%), "at least as likely as 
not" (meaning likelihood of at least 
50%), or "less likely than not" or 
"unlikely" (meaning that there is less 
than 50% likelihood).  The term "at least 
as likely as not" does not mean "within 
the realm of medical possibility."  
Rather, it means that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
as medically sound to find in favor of 
that conclusion as it is to find against 
it.  

6.  After assuring compliance with the 
above development, as well as with any 
other notice and development action 
required by law, the RO should adjudicate 
the "inextricably intertwined" issue of 
service connection for a left foot 
disability, other than residuals of a 
stress fracture of the left foot, in the 
first instance, in light of all evidence 
of record, to specifically include the VA 
examinations of August 2002 (performed 
while the veteran was on active duty), 
April 2004, and as requested above in this 
REMAND.  Provide the veteran with notice 
of her appellate rights, as this issue, if 
denied, must be separately appealed.  

7.  After assuring compliance with the 
above development, as well as with any 
other notice and development action 
required by law, the RO should review the 
claims on appeal.  The issue of service 
connection for a throat disability should 
be considered on both a direct basis and 
as an undiagnosed illness in a Persian 
Gulf veteran.  If any claim is denied, the 
veteran and her representative should be 
provided with a supplemental statement of 
the case, which, if appropriate, includes 
citation to 38 C.F.R. § 3.317, pertaining 
to undiagnosed illness.  After giving them 
an opportunity to respond, the case should 
be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

